Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 21 August 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            My Dear MarquisHead Quarters Kings Ferry 21st Augst 1781
                        
                        Agreable to my Intentions communicated to you the 15th Instant—The Troops destined for the Southern Quarter
                            are now in Motion—The American Detatchment is already on the West Side of the Hudson—The French Army I expect will reach
                            the Ferry this Day—Our March will be continued with all the Dispatch that our Circumstances will admit.
                        Immediately on Receipt of this you will be pleased to inform yourself as speedily as possible of the Number
                            of Waggons & Horses which may be collected in Virginia for the use of the Detatchment with me; & for the
                            French Army if needed, of which, as soon as you have obtained a Knowlege, you will give me the earliest Information—I have
                            but little Expectation that you can collect in Virginia any Covered Waggons on this Occasion, for which Reason I shall
                            take on with me a Number of that Kind—In giving me the Information requested you will extend your Enquiry to the Number
                            & Kind of Waggons—& the Number of Horses which may be collected in a given Time.
                        As it will be of great Importance towards the Success of our present Enterprize that the Enemy on the Arrival
                            of the Fleet, should not have it in their Power to effect their Retreat—I cannot omit to repeat to you my most earnest
                            Wish, that the Land & Naval Force which you will have with you, may so combine their Operations, that the British
                            Army may not be able to escape you—the particular Mode of doing this, I shall not at this Distance attempt to dictate—your
                            own Knowlege of the Country from your long Continuance in it—& the various & extended Movements which you
                            have made—have given you great Opportunity for Observation; of which I am perswaded your Military Genius &
                            Judgment will lead you to make the best Improvements.
                        You will my Dear Marquis keep me constantly advised of every important Event respecting the Enemy or
                            yourself. I am &ca
                        
                            G. Washington
                        
                        
                            P.S. The inclosed for the Count de Grasse is left open for your Observation & comitted to your
                                Care for its safe Conveyance.
                            If any Water Craft can be procured in the Country where you are, you will be pleased to have them sent to
                                the Head of Elk by the 8th of September, to facilitate the Embarkation of the Troops which will be there by that
                            Day.
                        

                    